DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to applicant’s communication regarding application 17/262,305 filed on 01/22/2021. The following is the first action on the merits.

Priority Acknowledgement
	Priority for application 17/262,305 is hereby acknowledged to provisional application 62/702,890 filed on 07/24/2018.

Status of Claim(s)
	Claim(s) 1, 3, 5-10, 12-13, 22, 24, 26, 28-30, 32, 34, and 36-37 are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1, 3, 5-10, 12-13, 22, 24, 26, 28-30, 32, 34, and 36-37 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea without significantly more).

	Claim(s) 1, 3, 5-10, 12-13, 22, 24, 26, 28-30, 32, 34, and 36-37 are directed towards an invention for the capturing of event data, determining to maintain or change a course of action, generating a record of the event, sending the record to a computer, and then adding the record to a distributed ledger. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Organizing Human Activity (Fundamental Economic Practices and Principles). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. Claim(s) 1, 3, 5-10, 12-13, 22, 24, 26, 28-30, 32, 34, and 36-37 are directed towards a system which falls under the apparatus category. Accordingly, the claims fall within the four statutory categories of invention and will be further analyzed under Step 2 of the Alice Mayo framework.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Independent claim 1 is directed towards and invention for the capturing of event data, determining to maintain or change a course of action, generating a record of the event, sending the record to a computer, and then adding the record to a distributed ledger which recites the abstract idea of Organizing Human Activity (Fundamental Economic Practices and Principles) in the following limitations:
…capturing first event data during the execution of a supply chain process, and obtaining first and second attributes of the supply chain process; 
… making a first determination to either maintain a first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; 
… generating a first record having the first event data, the first and second attributes, and the first determination, and storing the first record therein; 
…sending the first record to the distributed ledger computer; 
…adding the first record to a first block and broadcasting the first block to a plurality of nodes of the distributed ledger to validate and store the first block on the distributed ledger
Independent claim 32 is directed towards and invention for the capturing of event data, determining to maintain or change a course of action, generating a record of the event, sending the record to a computer, and then adding the record to a distributed ledger which recites the abstract idea of Organizing Human Activity (Fundamental Economic Practices and Principles) in the following limitations:
…capturing first event data of a supply chain process, and obtaining first and second attributes of the supply chain process that are stored therein; 
…making a first determination to either maintain a first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; 
… generating a first record having the first event data, the first and second attributes, and the first determination, and storing the first record therein; and 
…adding the first record to a first block and broadcasting the first block to the plurality of nodes of a distributed ledger to validate and store the first block on the distributed ledger.
Independent claim 36 is directed towards and invention for the capturing of event data, determining to maintain or change a course of action, generating a record of the event, sending the record to a computer, and then adding the record to a distributed ledger which recites the abstract idea of Organizing Human Activity (Fundamental Economic Practices and Principles) in the following limitations:
…capturing first event data of a supply chain process, and obtaining a first attribute of the supply chain process that is stored therein; 
… obtaining a second attribute of the supply chain process utilizing the first attribute; 
… making a first determination to either maintain a first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes;
…generating a first record having the first event data, the first and second attributes, and the first determination; 
…calculating a hash value of the first record; 
…adding the hash value to a first block and broadcasting the first block to a plurality of nodes of the first distributed ledger to validate and store the first block on the first distributed ledger; 
… adding the hash value to a second block and broadcasting the second block to a plurality of nodes of the second distributed ledger to validate and store the second block on the second distributed ledger..
Dependent claims 3, 5-10, 12-13, 22, 24, 26, 28-30, 34, and 37  merely further limit the abstract idea and as such are subject to the same rationale as above
Under Step 2A, Prong Two, any additional elements are recited.
Independent claims 1, 32, and 36 recite the following additional elements:
A computer
A node
These additional elements considered both individually and as an ordered pair do no more than generally link the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)), or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) [0073]
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional elements, or combination of elements, adds an inventive concept (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The computer and nodes are, at best, the equivalent of merely adding the words “apply it” to the abstract idea. Mere instructions to apply an abstract idea cannot provide an inventive concept (MPEP 2106.05(f)). Additionally ,the computers represent insignificant extra-solution activity, particularly mere data gathering, which is considered to be well-understood, routine, or conventional in the art, which does not provide an inventive concept (MPEP 2106.05(d)(II)). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer, or are well-understood routine or conventional, does not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, or are seen as insignificant extra solution activity, which does not provide an inventive concept (Alice Corp., S. Ct. at 2358 USPQ2d at 1983. See also 134 S. Ct. at 2358, 110 USPQ2d at 1984 (warning against a §101 that turns on “the draftsman’s art”)). Therefore the claims are not eligible.
Dependent claims 3, 5-10, 12-13, 22, 24, 26, 28-30, 34, and 37  merely further limit the abstract idea and as such are subject to the same rationale as above

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 3, 5-10, 12-13, 22, 24, 26, 28-30, 32, 34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hance (US 2019/0066041 A1) in view of Sahagun (US 2019/0268162 A1)


Claim(s) 1 –
	Hance teaches the following limitations:
…during the execution of a supply chain process, and obtaining first and second attributes of the supply chain process; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the computing system making a first determination to either maintain a first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not disclose a node based ledger system, however, Sahagun discloses the following limitations:
a computing system operably communicating with a distributed ledger computer, the distributed ledger computer being a node of a distributed ledger; (Sahagun: Paragraph 23, “To add data about trackable actions to the distributed ledger, a trackable action can be generated by one computing device or “node” and broadcast to one or more other devices associated with a distributed ledger; e.g., a node can be a printing device, a server, a door entry/exit system, or another computing device. Then, each of the other devices can store the trackable action in the distributed ledger.”)
the computing system capturing first event data… (Sahagun: Paragraph 29, “Then, each of devices DEV1, DEV2, and DEV3 can update a distributed ledger to record trackable action TA1. In some cases, DEV1 can broadcast multiple trackable actions associated with one event; e.g., the event of the entry of user USR1 into the facility at time TM1 recorded by trackable action TA1 and a trackable action TA2 recording user USR1 clocking in at time TM1 since user USR1 entered into the facility.”)
the computing system generating a first record having the first event data, the first and second attributes, and the first determination, and storing the first record therein; (Sahagun: Paragraph 17, “generating, maintaining, and utilizing a distributed ledger system that keeps an accurate and secure record of trackable actions performed on networked devices, such as one or more printing devices. A trackable action can include a record of an action associated with job and/or other accounting, such as an action associated with building entry, building exit, clocking in; i.e., recording a start time of a person or other entity at work; clocking out; i.e., recording an ending time of a person or other entity at work, a print job, a scan job, communication of a document, etc.”)
the computing system sending the first record to the distributed ledger computer; (Sahagun: Paragraph 54, “Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A. In another particular scenario…”)
and the distributed ledger computer adding the first record to a first block and broadcasting the first block to a plurality of nodes of the distributed ledger to validate and store the first block on the distributed ledger. (Sahagun: Paragraph 50, “Data for distributed ledgers can be communicated using network 200. This data about one or more distributed ledgers can include, but is not limited to, trackable actions (e.g., as discussed in the paragraph immediately above), blocks, hash values, timestamps, block headers, trackable action notifications, other distributed ledger notifications (e.g., a notification of an added block), distributed ledger queries and query responses, cryptographic keys, and entire distributed ledgers. Other data can be communicated using network 200 as well.”; Paragraph 54, “For example, organization O300 can have a distributed ledger DL300_ALL that relates to at least departments A, B, C, and D. Then, some or all of printing devices 210, 212, 214, 216, document management system 230, door entry system node 232, and door entry system 234, 236 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_ALL. In a particular scenario, printing devices 210, 212, 214, 216, document management system 230, and door entry system node 232 act as associated nodes to store, update, maintain, and/or process queries for associated distributed ledger DL300_ALL. Then, when a new block is added to associated distributed ledger DL300_ALL by one of the associated nodes N2 for distributed ledger DL300_ALL, the associated node N2 can send a message about the new block to some or all of the other nodes associated with distributed ledger DL300_ALL. Other scenarios related to nodes assigned to departments and processing information thereof are possible as well.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 3 –
	Hance in view of Sahagun teach the limitations of claim 1
	Hance does not disclose the following:
the computing system further displaying the first record, and receiving input data that indicates a second determination relating to the first course of action of the supply chain process; (Hance: Paragraph 30, “he second route may be displayed on a user device in the delivery vehicle. In some examples, the delivery vehicle may be an autonomous truck, in which case the second route may be sent to the autonomous truck to cause the autonomous truck to autonomously navigate to the automated warehouse by the projected availability time. Additionally, at least one robot at the automated warehouse may be instructed to prepare the cargo for pickup.”; Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
the computing system operably communicating with an external data source, the computing system obtaining a third attribute of the supply chain process from the external data source;  (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
Hance does not explicitly disclose the following, however, Sahagun teaches the following:
the computing system generating a second record having the first event data, the first, second and third attributes, and the first and second determinations, and storing the second record therein; (Sahagun: Paragraph 55, “For example, organization O300 can have a distributed ledger DL300_ALL that relates to at least departments A, B, C, and D. Then, some or all of printing devices 210, 212, 214, 216, document management system 230, door entry system node 232, and door entry system 234, 236 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_ALL. In a particular scenario, printing devices 210, 212, 214, 216, document management system 230, and door entry system node 232 act as associated nodes to store, update, maintain, and/or process queries for associated distributed ledger DL300_ALL. Then, when a new block is added to associated distributed ledger DL300_ALL by one of the associated nodes N2 for distributed ledger DL300_ALL, the associated node N2 can send a message about the new block to some or all of the other nodes associated with distributed ledger DL300_ALL. Other scenarios related to nodes assigned to departments and processing information thereof are possible as well.”)
the computing system sending the second record to the distributed ledger computer; (Sahagun: Paragraph 55, “For example, organization O300 can have a distributed ledger DL300_ALL that relates to at least departments A, B, C, and D. Then, some or all of printing devices 210, 212, 214, 216, document management system 230, door entry system node 232, and door entry system 234, 236 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_ALL. In a particular scenario, printing devices 210, 212, 214, 216, document management system 230, and door entry system node 232 act as associated nodes to store, update, maintain, and/or process queries for associated distributed ledger DL300_ALL. Then, when a new block is added to associated distributed ledger DL300_ALL by one of the associated nodes N2 for distributed ledger DL300_ALL, the associated node N2 can send a message about the new block to some or all of the other nodes associated with distributed ledger DL300_ALL. Other scenarios related to nodes assigned to departments and processing information thereof are possible as well.”)
and the distributed ledger computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 55, “For example, organization O300 can have a distributed ledger DL300_ALL that relates to at least departments A, B, C, and D. Then, some or all of printing devices 210, 212, 214, 216, document management system 230, door entry system node 232, and door entry system 234, 236 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_ALL. In a particular scenario, printing devices 210, 212, 214, 216, document management system 230, and door entry system node 232 act as associated nodes to store, update, maintain, and/or process queries for associated distributed ledger DL300_ALL. Then, when a new block is added to associated distributed ledger DL300_ALL by one of the associated nodes N2 for distributed ledger DL300_ALL, the associated node N2 can send a message about the new block to some or all of the other nodes associated with distributed ledger DL300_ALL. Other scenarios related to nodes assigned to departments and processing information thereof are possible as well.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 5 –
	Hance in view of Sahagun teach the limitations of claim 1
	Hance further discloses the following:
wherein the execution of the supply chain process is performed by a supply chain asset that is self-operating or human-operable. (Hance: Paragraph 56, “In some examples, instructions and/or messages communicated between the warehouse and supply-chain coordinator and robots are communicated between the warehouse and supply-chain coordinator and other agents than robots, such as, but not limited to, human agents, material handling systems operated and/or managed by humans, and human-assisted robotic devices.”)

Claim(s) 6 –
	Hance in view of Sahagun teach the limitations of claims 1 and 5
	Hance further discloses the following:
wherein the supply chain asset that is self-operating is an autonomous vehicle. (Hance: Paragraph 1112, “In another example where truck 124 is an autonomous vehicle in communication with warehouse and supply-chain coordinator 100, warehouse and supply-chain coordinator 100 determines a pick-up time PT600 for complete quantity CQ600 of goods G600 at manufacturer 120.”)

Claim(s) 7 –
	Hance in view of Sahagun teach the limitations of claim 1
	Hance further discloses the following:
wherein the first event data comprises raw data, and the first record comprises processed data. (Hance: Paragraph 23, “In particular, data from the robots may allow for accurate inventory tracking as well as accurate projections of when inventory may be made available for pickup at the warehouse. Example systems may leverage this data from the robots for higher level optimizations.”; Paragraph 174, “additional processing time at one or more downstream stops may be caused by a decision to reroute a delivery vehicle to make an extra stop. In some examples, a central planning system may predict this additional processing time at one or more downstream stops, and factor this predicted amount of time into truck routing decisions.”)

Claim(s) 8 –
	Hance in view of Sahagun disclose the limitations of claim 1.
	Hance further discloses the following:
the computing system capturing second event data during the execution of the supply chain process, and obtaining third and fourth attributes of the supply chain process; (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
the computing system making a second determination to either maintain a second course of action in the supply chain process or to change the second course of action in the supply chain process utilizing the second event data and the third and fourth attributes; (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
Hance does not explicitly disclose the following, however, Sahagun teaches the following:

the computing system generating a second record having the second event data, the third and fourth attributes, and the second determination, and storing the second record therein; (Sahagun: Paragraph 55, “For example, organization O300 can have a distributed ledger DL300_ALL that relates to at least departments A, B, C, and D. Then, some or all of printing devices 210, 212, 214, 216, document management system 230, door entry system node 232, and door entry system 234, 236 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_ALL. In a particular scenario, printing devices 210, 212, 214, 216, document management system 230, and door entry system node 232 act as associated nodes to store, update, maintain, and/or process queries for associated distributed ledger DL300_ALL. Then, when a new block is added to associated distributed ledger DL300_ALL by one of the associated nodes N2 for distributed ledger DL300_ALL, the associated node N2 can send a message about the new block to some or all of the other nodes associated with distributed ledger DL300_ALL. Other scenarios related to nodes assigned to departments and processing information thereof are possible as well.”)
the computing system sending the second record to the distributed ledger computer; and the distributed ledger computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 55, “For example, organization O300 can have a distributed ledger DL300_ALL that relates to at least departments A, B, C, and D. Then, some or all of printing devices 210, 212, 214, 216, document management system 230, door entry system node 232, and door entry system 234, 236 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_ALL. In a particular scenario, printing devices 210, 212, 214, 216, document management system 230, and door entry system node 232 act as associated nodes to store, update, maintain, and/or process queries for associated distributed ledger DL300_ALL. Then, when a new block is added to associated distributed ledger DL300_ALL by one of the associated nodes N2 for distributed ledger DL300_ALL, the associated node N2 can send a message about the new block to some or all of the other nodes associated with distributed ledger DL300_ALL. Other scenarios related to nodes assigned to departments and processing information thereof are possible as well.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)


Claim(s) 9 –
	Hance in view of Sahagun teach the limitations of claims 1 and 8
	Hance further discloses the following:
wherein the first event data comprises raw data, and the first record comprises processed data, and the first and second records comprise meta event data. (Hance: Paragraph 23, “In particular, data from the robots may allow for accurate inventory tracking as well as accurate projections of when inventory may be made available for pickup at the warehouse. Example systems may leverage this data from the robots for higher level optimizations.”; Paragraph 174, “additional processing time at one or more downstream stops may be caused by a decision to reroute a delivery vehicle to make an extra stop. In some examples, a central planning system may predict this additional processing time at one or more downstream stops, and factor this predicted amount of time into truck routing decisions.”)

Claim(s) 10 –
	Hance in view of Sahagun teach the limitations of claim 1
	Hance further discloses the following:
the first computer capturing the first event data during the execution of the supply chain process, and obtaining the first attribute of the supply chain process that is stored therein, the first computer sending a first message to the second computer, the first message having the first event data and the first attribute of the supply chain process therein; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the third computer making the first determination to either maintain the first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun teaches the limitations below:
the computing system comprises first, second, third, and fourth computers operably communicating with one another, the third and fourth computer operably communicating with the distributed ledger computer;  (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the second computer sending a second message to the fourth computer in response to the first message, the second message having the first attribute and requesting the second attribute of the supply chain process from the fourth computer; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
the fourth computer obtaining the second attribute stored therein utilizing the first attribute in response to the second message, and sending a third message to the second computer having the second attribute therein in response to the second message; (Sahagun: Paragraph 125, “As another example, node PD1 can send a discovery (or other) message to each of one or more other computing devices to determine whether a computing device is a node for distributed ledger DL900. In response to the discovery, the computing device can either respond affirmatively and provide information, e.g., network address, device identification, and/or other communication-related information, about other nodes for distributed ledger DL900, or respond negatively to inform node PD1 that the computing device is not a node for distributed ledger DL900. Other discovery techniques are possible as well.”)
the second computer sending a fourth message to the third computer; the fourth message having the first event data and the first and second attributes of the supply chain process therein; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the third computer generating the first record having the first event data, the first and second attributes, and the first determination, and sending a fifth message having the first record therein to the fourth computer, and sending a sixth message having the first record therein to the distributed ledger computer; (Sahagun: Paragraph 125, “As another example, node PD1 can send a discovery (or other) message to each of one or more other computing devices to determine whether a computing device is a node for distributed ledger DL900. In response to the discovery, the computing device can either respond affirmatively and provide information, e.g., network address, device identification, and/or other communication-related information, about other nodes for distributed ledger DL900, or respond negatively to inform node PD1 that the computing device is not a node for distributed ledger DL900. Other discovery techniques are possible as well.”; Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the fourth computer storing the first record therein in response to the sixth message; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the distributed ledger computer adding the first record to the first block and broadcasting the first block to the plurality of nodes of the distributed ledger to validate and store the first block on the distributed ledger, in response to the sixth message. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)


Claim(s) 12 –
	Hance in view of Sahagun teach the limitations of claims 1 and 10
	Hance further discloses the following:
the fifth computer displaying the first record, and receiving the input data that indicates the second determination relating to the first course of action of the supply chain process, and sending a seventh message having the second determination to the third computer; (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
the sixth computer operably communicating with an external data source, the sixth computer obtaining a third attribute of the supply chain process from the external data source; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun further discloses the following:
the computing system further comprises fifth and sixth computers that operably communicate with the first, second, third, and fourth computers; (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the sixth computer sending an eighth message having the third attribute therein to the third computer; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the third computer generating a second record having the first event data, the first, second and third attributes, and the first and second determinations, and storing the second record therein; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the computing system sending a ninth message having the second record therein to the distributed ledger computer; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the distributed ledger computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 13 –
	Hance in view of Sahagun teach the limitations of claims 1 and 10
	Hance further discloses the following:
the supply chain process is a transport of freight; (Hance: Paragraph 38, “warehouse management systems (WMSs) operating in different warehouses, transportation systems, including freight brokering systems and/or in-vehicle monitoring systems for real-time estimated time of arrival (ETA) estimates, and demand forecasting systems.”)
the first attribute is a process identifier of the supply chain process; (Hance: Paragraph 96, “Warehouse and supply-chain coordinator 100 also sends order 422 to manufacturer 120 requesting forecast amount FA400 of goods G400 and subsequent shipment of the goods G400 to warehouse 130. Order 422 also informs manufacturer 120 that order 420 for raw materials 122 has been placed on behalf of manufacturer 120. In some scenarios, order 422 includes information about shipment 424 and/or truck 112; e.g., ETA of shipment 424, identifying information about truck 112, a carrier providing shipment 424, etc.”)
the second attribute is a second record providing a description of the supply chain process; (Hance: Paragraph 96, “Warehouse and supply-chain coordinator 100 also sends order 422 to manufacturer 120 requesting forecast amount FA400 of goods G400 and subsequent shipment of the goods G400 to warehouse 130. Order 422 also informs manufacturer 120 that order 420 for raw materials 122 has been placed on behalf of manufacturer 120. In some scenarios, order 422 includes information about shipment 424 and/or truck 112; e.g., ETA of shipment 424, identifying information about truck 112, a carrier providing shipment 424, etc.”)
the first course of action is a transporting of freight by the supply chain process from a departure location to a destination location; (Hance: Paragraph 102, “forecast amount FA500 of goods G500 arriving via truck 124, to store a portion P130 of the forecast amount FA500 of goods G500 at warehouse 130, and to coordinate shipment of the remaining amount RA130 of goods G500 to warehouse 140 as part of shipment 532 carried by sea freight 136. Then, warehouse and supply-chain coordinator 100 and warehouse 140 communicate order-related data 520 to inform warehouse 140 about shipment 532 of the remaining amount RA130 of goods G500 arriving via sea freight 136, to store a portion P140 of the remaining amount RA130 of goods G500 at warehouse 140, and to coordinate shipment of a now-remaining amount RA140 goods G500 to warehouse/distribution center 150 as part of shipment 522 carried by truck 142.”)
and the third computer making the first determination to either maintain the first course of action or to change the first course of action based on the digital photograph of the supply chain process, the process identifier, and the description of the supply chain process. (Hance: Paragraph 118, “In scenario 600, warehouse and supply-chain coordinator 100 obtains at least shipping and tracking information for all shipments of supplies and goods, including shipments of goods G600, throughout the supply chain shown in FIG. 6. For example, upon receiving the order from customer 170 as part of order-related information 610 for quantity Q170 of goods G600, warehouse and supply-chain coordinator 100 searches its own data to determine whether goods G600 can be supplied from an existing stock of goods G600; e.g., a quantity of goods G600 that is greater than Q170 and is located in a warehouse or other facility in communications with warehouse and supply-chain coordinator 100. In scenario 600, warehouse and supply-chain coordinator 100 did not find the quantity Q170 of goods G600, and so warehouse and supply-chain coordinator 100 sends order 620 to manufacturer 120 for goods G600.”)
Hance does not explicitly contain image data, however, Sahagun teaches the following:
the first event data is a digital photograph captured during the supply chain process; (Sahagun: Paragraph 44, “Data can be transmitted between printing devices 210, 212, 214, 216, computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including: text formats, image formats, extensible mark-up language (XML), Simple Network Maintenance Protocol (SNMP) formats, database tables, a flat file format, or another format.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 22 –
	Hance in view of Sahagun teach the limitations of claim 1
	Hance further discloses the following:
the first computer capturing the first event data of the supply chain process and obtaining the first attribute of the supply chain process that is stored therein; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the first computer making the first determination to either maintain the first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; ; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun teaches the limitations below:
the computing system comprises first and second computers operably communicating with one another, the second computer operably communicating with the distributed ledger computer; (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the second computer obtaining the second attribute of the supply chain process utilizing the first attribute in response to the first message, and sending a second message to the first computer in response to the first message, the second message having the second attribute therein;  (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
 the first computer generating the first record having the first event data, the first and second attributes, and the first determination; the first computer sending a third message having the first record therein to the second computer, and sending a fourth message having the first record therein to the distributed ledger computer; (Sahagun: Paragraph 125, “As another example, node PD1 can send a discovery (or other) message to each of one or more other computing devices to determine whether a computing device is a node for distributed ledger DL900. In response to the discovery, the computing device can either respond affirmatively and provide information, e.g., network address, device identification, and/or other communication-related information, about other nodes for distributed ledger DL900, or respond negatively to inform node PD1 that the computing device is not a node for distributed ledger DL900. Other discovery techniques are possible as well.”)
the first computer sending a first message to the second computer, the first message having the first attribute therein; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
the second computer storing the first record therein in response to the third message; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the distributed ledger computer adding the first record to the first block and broadcasting the first block to the plurality of nodes of the distributed ledger to validate and store the first block on the distributed ledger, in response to the fourth message. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 24 –
	Hance in view of Sahagun teach the limitations of claims 1 and 22
	Hance further discloses the following:
the third computer displaying the first record, and receiving the input data that indicates a second determination relating to the first course of action of the supply chain process, and sending a fifth message having the second determination therein to the second computer; (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
the fourth computer operably communicating with an external data source, the fourth computer obtaining a third attribute of the supply chain process from the external data source; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun further discloses the following:
the computing system further comprises third and fourth computers that operably communicate with the second computer; (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the fourth computer sending a sixth message having the third attribute therein to the second computer; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the second computer generating a second record having the first event data, the first, second and third attributes, and the first and second determinations, and storing the second record therein; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the second computer sending a seventh message having the third record therein to the distributed ledger computer;  (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the distributed ledger computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”).

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)
	
Claim(s) 26 –
	Hance in view of Sahagun teach the limitations of claim 1
	Hance further discloses the following:
the first computer capturing the first event data of the supply chain process, and obtaining the first and second attributes of the supply chain process that are stored therein; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the first computer making the first determination to either maintain the first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun teaches the limitations below:
the computing system comprises a first computer operably communicating with the distributed ledger computer; (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the first computer generating the first record having the first event data, the first and second attributes, and the first determination, and storing the first record therein; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
the first computer sending a first message having the first record therein to the distributed ledger computer; (Sahagun: Paragraph 125, “As another example, node PD1 can send a discovery (or other) message to each of one or more other computing devices to determine whether a computing device is a node for distributed ledger DL900. In response to the discovery, the computing device can either respond affirmatively and provide information, e.g., network address, device identification, and/or other communication-related information, about other nodes for distributed ledger DL900, or respond negatively to inform node PD1 that the computing device is not a node for distributed ledger DL900. Other discovery techniques are possible as well.”; Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
and the distributed ledger computer adding the first record to a first block and broadcasting the first block to the plurality of nodes of the distributed ledger to validate and store the first block on the distributed ledger, in response to the first message. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 28 –
	Hance in view of Sahagun teach the limitations of claims 1 and 26
	Hance further discloses the following:
the second computer displaying the first record, and receiving the input data that indicates a second determination relating to the first course of action of the supply chain process, and sending a second message having the second determination therein to the first computer; (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
the third computer operably communicating with an external data source, the third computer obtaining a third attribute of the supply chain process from the external data source; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun further discloses the following:
the computing system further comprises second and third computers that operably communicate with the first computer; (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the third computer sending a third message having the third attribute therein to the first computer; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the first computer generating a second record having the first event data, the first, second and third attributes, and the first and second determinations, and storing the second record therein; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the first computer sending a fourth message having the second record therein to the distributed ledger computer; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”
and the distributed ledger computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 29 –
	Hance in view of Sahagun teach the limitations of claims 1 and 26
	Hance further discloses the following:
the second computer displaying the first record, and receiving the input data that indicates a second determination relating to the first course of action of the supply chain process, and sending a second message having the second determination therein to the first computer; (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
the first computer further operably communicating with an external data source, the first computer obtaining a third attribute of the supply chain process from the external data source; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun further discloses the following:
the computing system further comprises a second computer that operably communicates with the first computer; (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the first computer generating a second record having the first event data, the first, second and third attributes, and the first and second determinations, and storing the second record therein; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the first computer sending a fourth message having the second record therein to the distributed ledger computer; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the distributed ledger computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 30 –
	Hance in view of Sahagun teach the limitations of claims 1 and 26
	Hance further discloses the following:
the first computer displaying the first record, and receiving the input data that indicates a second determination relating to the first course of action of the supply chain process; (Hance: Paragraph 43, “If the first vehicle is scheduled to arrive at the loading dock before the second vehicle, then the first pallet can be located closer to the loading dock than the second pallet, so to shorten a distance between a location of the first pallet and a location of the first vehicle at the loading dock, and thus reduce loading time of the first vehicle. However, if the estimated time of arrival changes so that the first vehicle is now estimated to arrive after the second vehicle, the warehouse and supply-chain coordinator can responsively order one or more robots to modify the pallet arrangement so that the second pallet is closer to the loading dock than the first pallet, and thus reduce loading time of the second vehicle.”)
the first computer further operably communicating with an external data source, the first computer obtaining a third attribute of the supply chain process from the external data source; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun further discloses the following:
the first computer generating a second record having the first event data, the first, second and third attributes, and the first and second determinations, and storing the third record therein; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the first computer sending a fourth message having the second record therein to the distributed ledger computer; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the distributed ledger computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)
	
Claim(s) 32 –
	Hance discloses the following:
a first computer capturing first event data of a supply chain process, and obtaining first and second attributes of the supply chain process that are stored therein; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the first computer making a first determination to either maintain a first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not disclose a node based ledger system, however, Sahagun discloses the following limitations:
the first computer generating a first record having the first event data, the first and second attributes, and the first determination, and storing the first record therein;  (Sahagun: Paragraph 17, “generating, maintaining, and utilizing a distributed ledger system that keeps an accurate and secure record of trackable actions performed on networked devices, such as one or more printing devices. A trackable action can include a record of an action associated with job and/or other accounting, such as an action associated with building entry, building exit, clocking in; i.e., recording a start time of a person or other entity at work; clocking out; i.e., recording an ending time of a person or other entity at work, a print job, a scan job, communication of a document, etc.”)
and the first computer adding the first record to a first block and broadcasting the first block to the plurality of nodes of a distributed ledger to validate and store the first block on the distributed ledger. (Sahagun: Paragraph 50, “Data for distributed ledgers can be communicated using network 200. This data about one or more distributed ledgers can include, but is not limited to, trackable actions (e.g., as discussed in the paragraph immediately above), blocks, hash values, timestamps, block headers, trackable action notifications, other distributed ledger notifications (e.g., a notification of an added block), distributed ledger queries and query responses, cryptographic keys, and entire distributed ledgers. Other data can be communicated using network 200 as well.”; Paragraph 54, “For example, organization O300 can have a distributed ledger DL300_ALL that relates to at least departments A, B, C, and D. Then, some or all of printing devices 210, 212, 214, 216, document management system 230, door entry system node 232, and door entry system 234, 236 can act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_ALL. In a particular scenario, printing devices 210, 212, 214, 216, document management system 230, and door entry system node 232 act as associated nodes to store, update, maintain, and/or process queries for associated distributed ledger DL300_ALL. Then, when a new block is added to associated distributed ledger DL300_ALL by one of the associated nodes N2 for distributed ledger DL300_ALL, the associated node N2 can send a message about the new block to some or all of the other nodes associated with distributed ledger DL300_ALL. Other scenarios related to nodes assigned to departments and processing information thereof are possible as well.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 34 –
	Hance in view of Sahagun teach the limitations of claims 1 and 32
	Hance further discloses the following:
wherein: the first computer operably communicating with an external data source, the first computer obtaining a third attribute of the supply chain process from the external data source; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun further discloses the following:
the first computer generating a second record having the first event data, the first, second and third attributes, and the first and second determinations, and storing the second record therein; (Sahagun: Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
and the first computer adding the second record to a second block and broadcasting the second block to the plurality of nodes of the distributed ledger to validate and store the second block on the distributed ledger. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)
	
Claim(s) 36 –
	Hance discloses the following:
the computing system capturing first event data of a supply chain process, and obtaining a first attribute of the supply chain process that is stored therein; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the computing system obtaining a second attribute of the supply chain process utilizing the first attribute; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the computing system making a first determination to either maintain a first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not disclose the following, however, Sahagun teaches the following limitations:
a computing system that operably communicates with first and second distributed ledger computers, the first distributed ledger computer being a node of a first distributed ledger, the second distributed ledger computer being a node of a second distributed ledger;  (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the computing system generating a first record having the first event data, the first and second attributes, and the first determination;  (Sahagun: Paragraph 125, “As another example, node PD1 can send a discovery (or other) message to each of one or more other computing devices to determine whether a computing device is a node for distributed ledger DL900. In response to the discovery, the computing device can either respond affirmatively and provide information, e.g., network address, device identification, and/or other communication-related information, about other nodes for distributed ledger DL900, or respond negatively to inform node PD1 that the computing device is not a node for distributed ledger DL900. Other discovery techniques are possible as well.”; Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the computing system calculating a hash value of the first record; (Sahagun: Paragraph 24, “or example, records of trackable actions stored in a block of the distributed ledgers can be hashed and encoded using a suitable data structure; e.g., a Merkle tree. A Merkle tree or hash tree is a tree whose leaf nodes have labels associated with blocks of trackable actions and whose non-leaf nodes are labeled with a cryptographic hash of labels of its child nodes. A block is either an origin block originating the blockchain or a block that includes a hash of a parent block prior to the block in the blockchain—this hash links the block with the parent block, which in turn is linked to another parent block, and so on back to the origin block. In some case, an origin block can be termed as a genesis block. As all blocks but the origin block include a hash of a parent block, to modify the data of a block would involve modifying the hash value stored in a later block which in turn would modify the hash value of an even later block and so on. Thus, by use of blocks chained by hash values of prior blocks, the blockchain can be secured from tampering; i.e., once a block of data is recorded in the distributed ledger, the data in the recorded block cannot be altered without alteration of all subsequent blocks.”)
the first distributed ledger computer adding the hash value to a first block and broadcasting the first block to a plurality of nodes of the first distributed ledger to validate and store the first block on the first distributed ledger; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the second distributed ledger computer adding the hash value to a second block and broadcasting the second block to a plurality of nodes of the second distributed ledger to validate and store the second block on the second distributed ledger (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Claim(s) 37 –
	Hance in view of Sahagun teach the limitations of claim 36 –
	Hance further discloses the following:	
the first computer capturing the first event data of the supply chain process, and obtaining the first attribute of the supply chain process that is stored therein; (Hance: Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
the first computer making the first determination to either maintain the first course of action in the supply chain process or to change the first course of action in the supply chain process utilizing the first event data and the first and second attributes; (Hance: Paragraph 26, “A cargo delivery request may then be received (e.g., via a software marketplace), which may include another delivery location proximate to the first route for the delivery vehicle. A second route for the delivery vehicle may then be determined that includes a stop at an automated warehouse. For instance, the automated warehouse may be a facility that has or will have cargo available for pickup that satisfies the cargo delivery request. Within examples, real-time data from robots at the automated warehouse may be leveraged to determine whether or not to reroute the delivery vehicle to the second route.”; Paragraph 178, “the central planning system may in some cases allow the delivery vehicle to be late to a stop and incur a potential penalty. In such scenarios, the central planning system may be configured to solve an optimization problem to globally optimize one or more metrics. For instance, an example metric for the system may involve minimizing cumulative minutes late across all stops. Another example metric may involve maximizing revenue booked by a company while factoring in potential costs associated with missed deadlines.”)
Hance does not explicitly disclose the following, however, Sahagun teaches the limitations below:
the computing system comprises first and second computers operably communicating with one another;  (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the second computer operably communicating with the first and second distributed ledger computers; (Sahagun: Paragraph 44, “computing devices 220, 222, document management system 230, door entry system node 232, and/or door entry systems 234, 236 over wired and/or wireless links between computers, computing devices, printing devices, servers, door entry systems, door entry system nodes, and network 140. The format of each respective data transmission between devices in network 200 can include one or more of a variety of different formats including”)
the first computer sending a first message to the second computer, the first message having the first attribute therein; (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
the second computer obtaining the second attribute of the supply chain process utilizing the first attribute in response to the first message, and sending a second message to the first computer in response to the first message, the second message having the second attribute therein; (Sahagun: Paragraph 125, “As another example, node PD1 can send a discovery (or other) message to each of one or more other computing devices to determine whether a computing device is a node for distributed ledger DL900. In response to the discovery, the computing device can either respond affirmatively and provide information, e.g., network address, device identification, and/or other communication-related information, about other nodes for distributed ledger DL900, or respond negatively to inform node PD1 that the computing device is not a node for distributed ledger DL900. Other discovery techniques are possible as well.”)
the first computer generating the first record having the first event data, the first and second attributes, and the first determination; (Sahagun: Paragraph 125, “As another example, node PD1 can send a discovery (or other) message to each of one or more other computing devices to determine whether a computing device is a node for distributed ledger DL900. In response to the discovery, the computing device can either respond affirmatively and provide information, e.g., network address, device identification, and/or other communication-related information, about other nodes for distributed ledger DL900, or respond negatively to inform node PD1 that the computing device is not a node for distributed ledger DL900. Other discovery techniques are possible as well.”; Paragraph 141, “In some embodiments, the node can be at least one of a plurality of nodes, and where adding the new block to the ledger of trackable actions includes: sending a message about the new block to one or more other nodes in the plurality of nodes, such as discussed herein in the context of at least FIGS. 3, 5, 6, 7, and 8. In particular of these embodiments, the node is associated with a first organization, and the plurality of nodes are associated with a plurality of organizations that include the first organization; then, sending the message to one or more other nodes in the plurality of nodes can include sending the message only to one or more other nodes in the plurality of nodes that are also associated with the first organization, such as discussed herein in the context of at least FIGS. 3 and 5.”)
the first computer further calculating the hash value of the first record; (Sahagun: Paragraph 24, “or example, records of trackable actions stored in a block of the distributed ledgers can be hashed and encoded using a suitable data structure; e.g., a Merkle tree. A Merkle tree or hash tree is a tree whose leaf nodes have labels associated with blocks of trackable actions and whose non-leaf nodes are labeled with a cryptographic hash of labels of its child nodes. A block is either an origin block originating the blockchain or a block that includes a hash of a parent block prior to the block in the blockchain—this hash links the block with the parent block, which in turn is linked to another parent block, and so on back to the origin block. In some case, an origin block can be termed as a genesis block. As all blocks but the origin block include a hash of a parent block, to modify the data of a block would involve modifying the hash value stored in a later block which in turn would modify the hash value of an even later block and so on. Thus, by use of blocks chained by hash values of prior blocks, the blockchain can be secured from tampering; i.e., once a block of data is recorded in the distributed ledger, the data in the recorded block cannot be altered without alteration of all subsequent blocks.”)
the first computer sending a third message having the hash value to the first distributed ledger computer, and a fourth message having the hash value to the second distributed ledger computer; the first distributed ledger computer adding the hash value to the first block and broadcasting the first block to the plurality of nodes of the first distributed ledger to validate and store the first block on the first distributed ledger in response to the third message;  (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)
and the second distributed ledger computer adding the hash value to the second block and broadcasting the second block to the plurality of nodes of the second distributed ledger to validate and store the second block on the second distributed ledger in response to the fourth message. (Sahagun: Paragraph 54, “Department A while document management system 230 and/or door entry system node 232 can be used throughout organization O300. In a particular scenario, printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”)

Hance discloses a method of smart automation of a supply chain system. Sahagun teaches a method for using nodes for a distributed ledger system. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Sahagun with the teachings of Sahagun, as taught by Sahagun (Sahagun: Paragraph 22, “Rather, in such a multi-departmental environment, a distributed ledger maintained on a per-department or per-corporate-identity basis can be more convenient, as use of such as distributed ledger would allow for greater transparency within a department/corporate identity and across departments/corporate identities with possible benefits including the elimination of duplicated efforts and the consolidation of budgets.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leise (US 2022/0012780 A1): described  method of using blockchain to determine vehicle value
Bekiyants (US 2021/0234702 A1): describes a method of decentralized blockchain network
Kim (US 11037095 B2): describes a method of a distributed leger for a freight system
Haldenby (US 2019/0340588 A1): describes a method of tracking subdivided ownership using a block chain ledger
Williams (US 2018/0259976 A1): describes an autonomous transportation system
Shmeling (US 2018/0096175 A1): describes a method of blockchain applications to packaging rules
Lam (US 2016/0342997 A1): describes a method for an distributed ledger in regards to a virtual asset
Erdogan (US 2013/0311441 A1): describes a method for distributed databases using modular blocks and logs
Hoffman (US 2005/0060245 a1): describes a method of using market demand to decentralize information regarding revenue


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624